Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, line 6 through page 13, line 3, filed January 11, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Specifically, the cited prior art does not teach the spring washer having a smaller diameter than the washer. Therefore, the rejection has been withdrawn.  However, upon further consideration of the applicant’s specification and case law, a new ground(s) of rejection is made and explained below. The examiner notes page 6, lines 29-31 of the applicant’s specification describe the spring washer as having a smaller diameter than the washer; however the specification does not provide criticality for the relative sizes. It appears to be a design choice. The Court has found that where the only difference between the prior art and the claims was a relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP §2144 .04 IV A Changes in Size/Proportion for further clarification). 
	The applicant has argued, see page 13, lines 4-8, that the prior art fails to teach “the spring washer is disposed between the washer and nut, physically engaging a surface of the washer and a surface of the nut, the spring washer configured to bias the nut.” The examiner cited Avner to teach a washer and a spring washer between a wall component and the nut. While Avner teaches the washer is between the spring washer 
	The applicant has argued, see page 13, lines 9-13, that the prior art fails to teach a seal disposed at an inner circumference of the sealing washer. The examiner respectfully disagrees. The examiner cited Hargis to teach a sealing washer underneath the head of a bolt. The entire sealing washer provides a sealing function, including the inner circumference which can be considered a “seal.”

Specification
The disclosure is objected to because of the following informalities:
Page 7, line 15 recites “sealing means 19” however line 9 refers to reference number “19” being the washer and page 6, line 13 refers to the “sealing means” as reference number 18a. It appears page 7, line 15 should recite “sealing means 18a.”  
Appropriate correction is required.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities: 
Claim 13, line 9 recite “

Claim 14 also is missing a period (.) at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 22-24 recites “the seal reduces a gap between the threaded shaft and the at least one facing element by engaging a surface of the threaded shaft to create a water-right seal” and it is unclear what “reduces a gap” means. It is unclear how a seal on the inner circumference changes the size of the gap between the shaft and facing element. 
The examiner notes page 6, lines 12-14 describe the sealing means 18a as “tightly sealing the gap between the shaft 14 and the facing element 17” and page 7, lines 13-15 refer to tightening the gap between the shaft and bore by the sealing means. The specification does not refer to “reducing” the gap specifically, and it is unclear 
	Claim 6 as currently written depends from claim 5, however claim 5 is cancelled, which makes the metes and bounds of claim 6 unclear. For the purposes of examination, claim 6 will be treated as depending from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 9, 10, and 12, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,677,543 to Kamibayashi in view of US 9,797,429 to Hargis and in further view of CN 204344617 to Yongpeng and US 2020/0002908 to Avner and case laws.
In Reference to Claims 1 and 10
Kamibayashi teaches:
	A wind turbine (not shown, see column 7, lines 19-22) comprising a nacelle (2) having a mounting structure (6) to which at least one facing element (roof panel 4, which is a part of a canopy) is attached, which the at least one facing element is attached with several fixation devices, 
wherein each fixation device comprises: 
a bolt (10) with a bolt head (not numbered, see Figure 4) at one end, 
a washer (9) arranged at an outside of the at least one facing element,
a threaded shaft (not numbered, see Figure 4) extending through an opening in the at least one facing element and the mounting structure, and 
a nut (not numbered, see Figure 4) screwed on the threaded shaft, 

	Regarding claim 10, the at least one facing element is a part of a canopy (see Figures 3 and 4).

    PNG
    media_image1.png
    627
    565
    media_image1.png
    Greyscale

Kamibayashi fails to teach:
	The washer on the outside of the at least one facing element is a sealing washer, a seal disposed at an inner circumference of the sealing washer, a washer arranged at an inside of the at least one facing element, a spring washer arranged at the inside of the at least one facing element, the spring washer having a smaller diameter than the washer, a tool mount for attaching a tool for holding the bolt, wherein in an assembled position the sealing washer is disposed between the bolt head and the at least one facing element, physically engaging a surface of the at least one facing element; the seal seals off a gap between the threaded shaft and the at least one facing element by 
Hargis teaches:
A fastener comprising a bolt (10), a bolt head (14), a threaded shaft (12), a mounting structure (44), and at least one sealing washer (42b) arranged outside of the mounting structure and inside of the bolt head, and a seal disposed at an inner circumference of the sealing washer (see column 6, lines 30-39 and Figure 4). 
Regarding the seal, the entire sealing washer acts as a seal, including the portion at the inner circumference of the sealing washer which surrounds the threaded shaft. The seal seals off a gap between the threaded shaft and the mounting structure by engaging a surface of the threaded shaft to create a water-tight seal (column 6, lines 41-51). 
Yongpeng teaches:
	A fastener comprising a bolt with a head (1), a threaded shaft (2), and a tool mount (3) for attaching a tool for holding the bolt (see page 2, line 32 through page 3, line 4 and Figures 1 and 2).
Avner teaches:
	A fastener (103) which engages a mounting structure (flange of cover panel 100), the fastener comprising a washer (106) and a spring washer (105) which biases a nut (104) (see paragraph 55 and Figure 5). The washer is disposed between the spring 
	The Court has held that the rearrangement of parts is not patentable when the operation of the prior art device would not be modified (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In In re Japikse, the claimed invention was a hydraulic power press which comprised a starting switch. The prior art, Cannon, taught the hydraulic power press with a starting switch, however the switch was at a different location. The Court held that “there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.” 
In the instant application, the positions of the washer and spring washer of Avner could be reversed such that the spring washer is between the nut and the washer. Rearranging the respective washers would not affect their ability to perform their intended purposes.
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional 
	In the instant case, the washer and spring washer of Avner have the same diameter. 
	The examiner notes page 6, lines 29-31 of the applicant’s specification describe the spring washer as having a smaller diameter than the washer; however the specification does not provide criticality for the relative sizes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Kamibayashi by adding at least one sealing washer as taught by Hargis as both references are directed to fasteners, and for the purpose of providing a seal at the bottom of the bolt head, 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Kamibayashi by adding a tool mount for attaching a tool for holding the bolt as taught by Yongpeng as both references are directed to fasteners, and for the purpose of being able to tighten a bolt in spaces with limited access (page 2, lines 2-4 of Yongpeng), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Kamibayashi by adding a washer and a spring washer which biases the nut as taught by Avner as both references are directed to fasteners used in wind turbines, and for the purpose of supporting the bolt and ensuring the nut stays fastened during vibrations,

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Kamibayashi as modified by Avner by sizing the spring washer to have a smaller diameter than the washer in view of case law which would yield predictable results. In this case, the predictable result would be a washer which is larger than the spring washer and capable of supporting the spring washer as the spring washer biases the adjacent nut.
When adding the sealing washer of Hargis to the wind turbine of Kamibayashi, the sealing washer would be added at the bottom of the bolt head, which is outside of the at least one facing element. Therefore the sealing washer would be disposed between the bolt head and the at least one facing element, physically engaging a surface of the at least one facing element. The seal at the inner circumference would seal off the gap between the threaded shaft and at least one facing element.
	When rearranging the washer and sealing washer of Avner in the wind turbine of Kamibayashi in view of the In re Japikse case law, the washer would be disposed between the mounting structure and the spring washer, physically engaging a surface of the mounting structure and a surface of the spring washer and the spring washer would 
In Reference to Claim 2#
Kamibayashi as modified by Hargis, Yongpeng, Avner and case laws teaches:
	The wind turbine of claim 1, wherein the bolt head is a hex head (see Figure 4 of Kamibayashi). 
	Yongpeng also teaches the bolt has a hexagon head (page 2, lines 15-17).
In Reference to Claims 3 and 4#
Kamibayashi as modified by Hargis, Yongpeng, Avner and case laws teaches:
	The wind turbine of claim 1, wherein the tool mount is a square; and
	wherein the tool mount is a square head (see Figure 1 of Yongpeng).
In Reference to Claims 6 and 12#
Kamibayashi as modified by Hargis, Yongpeng, Avner and case laws teaches:
	The wind turbine of claim 1, wherein the bolt comprises a hex head (see Figure 4 of Kamibayashi) and an additional washer (9 of Kamibayashi) having a larger diameter than the hex head is arranged between the hex head and the at least one sealing washer and at least one facing element.
	The examiner notes Hargis teaches a washer (42a) having a larger diameter than the hex head is arranged between the hex head and the at least one sealing washer (see column 6, lines 30-36 and Figure 4). In the modification of the wind turbine of Kamibayashi with the teachings of Hargis in the rejection of claim 1, the sealing washer would have been added between the additional washer and facing element. 
In Reference to Claim 9#

	The wind turbine of claim 1 comprising the at least one facing element.
Avner further teaches a facing element (234) which is a fiber glass component (see paragraphs 56, 57 and Figure 6).
	It would have been obvious to further modify the wind turbine of Kamibayashi as modified by Hargis, Yongpeng, Avner and case laws by forming the at least one facing element of fiber glass as taught by Avner for the purpose of allowing the facing element to have the desired material properties, such as strength and resilience.

Claim 11, as far as the claim is definite and understood is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,677,543 to Kamibayashi as modified by US 9,797,429 to Hargis, CN 204344617 to Yongpeng, US 2020/0002908 to Avner and case laws as applied to claim 1 above, and further in view of GB 846,316 to Poludniak.
In Reference to Claim 11#
Kamibayashi as modified by Hargis, Yongpeng, Avner and case laws teaches:
	The wind turbine of claim 1, comprising the bolt which has a head and the sealing washer is arranged between the bolt head and the at least one facing element.
Kamibayashi as modified by Hargis, Yongpeng, Avner and case laws fails to teach:
	The bolt head is a dome head.
Poludniak teaches:
	A fastener (bolt) comprising a dome head (10) and a sealing washer (1) between the dome head and a mounting structure (7) (see page 1, lines 49-65 and Figure 2). 
. 

Claims 13 and 14, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,352,633 to Tassen in view of US 9,797,429 to Hargis and in further view of CN 204344617 to Yongpeng and US 2020/0002908 to Avner and case laws.
In Reference to Claim 14
Tassen teaches:
	A wind turbine (10) comprising a hub (24) having a mounting structure (26) to which at least one facing element (28) is attached, which the at least one facing element is attached with several fixation devices (bolts 34), 
wherein each fixation device comprises: 
a bolt (34) with a bolt head (not numbered, see Figure 2) at one end, 
a threaded shaft (not numbered, see Figure 2) extending through an opening in the at least one facing element and the mounting structure, and  
wherein the bolt head is positioned at an outside (right side in Figure 2) of the nacelle (see column 2, lines 35-54 and Figure 2). 

    PNG
    media_image2.png
    768
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    289
    516
    media_image3.png
    Greyscale

Tassen fails to teach:
	A sealing washer on the outside of the at least one facing element, a seal disposed at an inner circumference of the sealing washer, a washer arranged at an inside of the at least one facing element, a spring washer arranged at the inside of the at least one facing element, the spring washer having a smaller diameter than the washer, a tool mount for attaching a tool for holding the bolt, a nut screwed on the threaded shaft and the nut is positioned at an inside of the hub, wherein in an 
Hargis teaches:
A fastener comprising a bolt (10), a bolt head (14), a threaded shaft (12), a mounting structure (44), and at least one sealing washer (42b) arranged outside of the mounting structure and inside of the bolt head, and a seal disposed at an inner circumference of the sealing washer (see column 6, lines 30-39 and Figure 4). 
Regarding the seal, the entire sealing washer acts as a seal, including the portion at the inner circumference of the sealing washer which surrounds the threaded shaft. The seal seals off a gap between the threaded shaft and the mounting structure by engaging a surface of the threaded shaft to create a water-tight seal (column 6, lines 41-51). 
Yongpeng teaches:
	A fastener comprising a bolt with a head (1), a threaded shaft (2), and a tool mount (3) for attaching a tool for holding the bolt (see page 2, line 32 through page 3, line 4 and Figures 1 and 2).

	A fastener (103) which engages a mounting structure (flange of cover panel 100), the fastener comprising a washer (106) and a spring washer (105) which biases a nut (104) screwed on a threaded shaft (see paragraph 55 and Figure 5). The washer is disposed between the spring washer and the nut. The spring washer has a diameter that is the same as the diameter of the washer (see Figure 5). 
	The Court has held that the rearrangement of parts is not patentable when the operation of the prior art device would not be modified (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP §2144.04 VI C. Rearrangement of Parts). In In re Japikse, the claimed invention was a hydraulic power press which comprised a starting switch. The prior art, Cannon, taught the hydraulic power press with a starting switch, however the switch was at a different location. The Court held that “there would be no invention in shifting the starting switch disclosed by Cannon to a different position since the operation of the device would not thereby be modified.” 
In the instant application, the positions of the washer and spring washer of Avner could be reversed such that the spring washer is between the nut and the washer. Rearranging the respective washers would not affect their ability to perform their intended purposes.
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, the washer and spring washer of Avner have the same diameter. Avner is silent regarding one being smaller or larger than the other.  
	The examiner notes page 6, lines 29-31 of the applicant’s specification describe the spring washer as having a smaller diameter than the washer; however the specification does not provide criticality for the relative sizes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Tassen by adding at least one sealing washer as taught by Hargis as both references are directed to fasteners, and for the purpose of providing a seal at the bottom of the bolt head, 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Tassen by adding a tool mount for attaching a tool for holding the bolt as taught by Yongpeng as both references are directed to fasteners, and for the purpose of being able to tighten a bolt in spaces with limited access (page 2, lines 2-4 of Yongpeng), 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Tassen as modified by Avner by locating the spring washer between the nut and washer in view of case law which would yield predictable results. In this case, the predictable result would be a nut biased by the spring washer and the loads passing through the fastener would be accommodated by the washer.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Tassen as modified by Avner by sizing the spring washer to have a smaller diameter than the washer in view of case law which would yield predictable results. In this case, the predictable result would be a washer which is larger than the spring washer and capable of supporting the spring washer as the spring washer biases the adjacent nut.
When adding the sealing washer of Hargis to the wind turbine of Tassen, the sealing washer would be added at the bottom of the bolt head, which is outside of the at least one facing element. Therefore the sealing washer would be disposed between the bolt head and the at least one facing element, physically engaging a surface of the at 
When adding the nut of Avner to the wind turbine of Tassen, the nut would be screwed on the threaded shaft at the opposite end of the bolt head, which is inside the hub. 
	When rearranging the washer and sealing washer of Avner in the wind turbine of Tassen in view of the In re Japikse case law, the washer would be disposed between the mounting structure and the spring washer, physically engaging a surface of the mounting structure and a surface of the spring washer and the spring washer would be disposed between the washer and the nut, physically engaging a surface of the washer and a surface of the nut, and the spring washer is configured to bias the nut.
In Reference to Claim 14#
Tassen as modified by Hargis, Yongpeng, Avner, and case laws teaches:
	The wind turbine of claim 13, wherein the at least one facing element is a side wall element and a spinner attached to the hub (see Figure 2 of Tassen). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745